Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/212966 
    
        
            
                                
            
        
    
Parent DataNo Parent Data Child DataPCT/US19/64254, filed on 12/03/2019 16212966, filed on 12/07/2018 and having 1 RCE-type filing therein
Not published




Non-Final Office Action 






Status of the claims

Claims 1-6, 8, 10, 12, 14, and  16-22 are pending. 
Amendments filed on 01/26/2021 were entered. 
claims 6, 8, 10, 12, 14, and  16-22 were withdrawn as non-elected invention.


     
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because claimed invention is directed to  composition of matter without significantly more. The claims  recites the compositions of matter of natural products. This judicial exception is not integrated into a practical application because claims are drawn to natural products. Each element cited in the claims are natural products. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See the following detail explanations of all the steps. 
Composition claims 1-5 do not appear to be patent eligible under 101.
     All of the compounds recited in the composition of claims 1-5 are known to be found in nature. In fact, in a prior art rejection of record (Final 5/29/2020), Leite et al. (2007) is cited for disclosing beta-pinene and eugenol as phytochemicals (p. 123, Table 1) having antimicrobial properties. Leite teaches that phytochemicals are small organic biomolecules that are naturally-occurring antibiotics (p. 124, left column, last paragraph). Additionally, in the Final of 5/29/2020, Swamy et al. (2016) is cited for teaching linalool, borneol, limonene, alpha-pinene, eugenol, and thymol (p. 5 of Final).
     Under the 101 analysis for patent eligibility:
Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes, the claim is drawn to a composition of matter.

Step 2A, Prong 2: Does the claim recite additional elements that integrated the Judicial Exception into a practical application? Each of the components recited in the Thus, the claims do not recite additional elements that integrate the Judicial Exception (JE) into a practical application.
     MPEP 2106 states that when a claim recites a nature-based product limitation, examiners should use the different characteristics analysis discussed in MPEP 2016.04(c). Part (II)(A) states that when the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination.
     Based on Swamy et al. (2016), which teaches all the components recited in the compositions of claims 1-5 as stated above in Step 2A analysis, the leave and flowers of plant Piper nigrum comprising essential oils limonene, beta-pinene, linalool, and eugenol appears to be the closest counterpart to the instantly claimed composition. Moreover, Swamy discloses in the Table (pages 3-8, under column “Inhibited microorganisms”) that the nature-based product has antibacterial property against a variety of microorganisms.

Step 2B: Does the claim recite additional elements that amount to significantly more than the Judicial Exception.  Each of the components recited in the claims are natural products and various percentages of each component recited in instant claims 1-5 do not add significantly more to the Judicial Exception.
Accordingly, the claimed composition recites something that appears to be a natural product that is not markedly different in structure from naturally occurring elements and hence reads on a patent ineligible subject matter under the above guidelines mentioned.
 To transform a unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature.  Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. 
The Court  long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C. § 101.   A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional  activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation for the reasons cited above.
Response to Remarks
Applicants response filed on 01/07/2022  is acknowledged.  Applicant’s arguments were fully considered and were found persuasive therefore obviousness rejection was withdrawn Applicants declaration and arguments were fully was considered and were found persuasive therefore obviousness rejection was withdrawn.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628